

Exhibit 10.2






exhibit102image1.jpg [exhibit102image1.jpg]


2019 Management Cash Incentive Plan








--------------------------------------------------------------------------------






Introduction and Objectives


Northfield Bancorp, Inc.’s (A Delaware Corporation) “Northfield” or the
“Company” 2019 Management Cash Incentive Plan (the “MIP” or the “Plan”) is
designed to retain, motivate, recognize, and reward designated management team
members, within appropriate risk management objectives, for their collective
contributions to Northfield Bancorp, Inc. and its subsidiaries ( including
Northfield Bank, referred to as the “Company” or the “Bank”). The Plan focuses
on measures that are critical to the Company’s longer-term growth and
profitability. The MIP serves as a critical component of a competitive total
compensation package that enables the Company to attract and retain talent
needed to drive the Company’s future success. This MIP is governed by all terms
and conditions of the Northfield Management Cash Incentive Plan approved by the
Company’s stockholders on May 28, 2014 (the “Governing Plan”), which shall be
the prevailing document if the terms and conditions detailed below are unclear
or in contradiction to such plan.


Objectives of the Plan include:


•
Align management compensation with Company performance.

•
Provide clear focus on key strategic business objectives.

•
Position the Company’s total cash compensation to be competitive with market.

•
Enable the Company to attract, retain and develop the talent needed to drive
success.

•
Motivate and reward management for achieving/exceeding performance goals.

•
Encourage teamwork across the Company’s operating groups.

•
Balance performance goals and incentives with appropriate risk management
objectives.



Eligibility/Participation


•Eligibility will be limited to key members of management and key employees.
Participants will be nominated by management and approved by the Compensation
Committee. Unless specifically approved by the Compensation Committee, the
Offices of the Chief Risk Officer and Chief Internal Auditor, Bank Secrecy Act
Officer, and the Compliance Officer (collectively, Risk Management Officers),
are not eligible to participate in the Corporate performance incentive awards.
Incentive awards will be based on individual goals for these employees with
goals and final incentive awards to be approved by the Board Committees that the
individual reports to.
New employees must be hired by July 1 to participate in that year’s incentive.
Incentive awards for employees hired between January 1 and July 1 will be
pro-rated based on the employee’s date of hire (i.e., for these purposes, “base
salary” shall mean the base salary in effect on the last day of the performance
period). Participants must maintain a satisfactory level of performance to be
eligible for an incentive award.
•
Except as set forth below under “Death or Disability,” participants must be an
active employee as of the award payout date to receive an award.

Performance Period
The performance period and plan operate on a calendar year basis (January 1,
2019– December 31, 202019).








--------------------------------------------------------------------------------




Performance Gate/Trigger
In order for the incentive plan to activate, Northfield must achieve at least
80% of budgeted net income. If the Company does not achieve this level of
performance, the MIP will not fund awards (corporate or individual) for
participants that year. The Committee, and the respective Board Committees as it
relates to Risk Management Officers, will retain discretion, at all times, to
recommend individual discretionary bonuses.
Incentive Award Opportunity
Each participant will have a target cash incentive opportunity that is expressed
as a percentage of his or her base salary (i.e., base salary shall mean the base
salary in effect on the last day of the performance period).
. Cash incentive awards are based, in part, on the Company’s philosophy to
target total cash compensation at approximately the 50th percentile of market
for executive management, with individual adjustments made for each
participant’s specific experience, responsibilities and performance. The 2019
incentive cash targets consider market practice and the Company’s current base
salary levels. For 2019, participants, as detailed by title below, will have an
opportunity to earn a target award as a percentage of base salary as defined
above, for meeting defined goals. The Actual payouts can range from 0% (for not
meeting any performance goals) to up to 150% of target for exceeding all
performance goals.


Achieving performance goals will generally result in a full award at target.
Actual payouts will vary above and below the target incentive to reflect actual
performance relative to the goals and weights. The Compensation Committee
retains the discretion to determine awards relative to goals and may consider
other factors in making the award (e.g. extraordinary events).


The total incentive opportunity and range is summarized below. These are subject
to change based on market practice, internal Company practices, and compensation
philosophy.


 
Annual Incentive as a % of Base Salary
(in future years these targets may change and be different by tier)
Positions
Below Threshold
Threshold Performance
Target Performance
Stretch
Performance
Pres./CEO
0%
25%
50%
75%
EVP
0%
20%
40%
60%
SVP
0%
12.5%-15%
25-30%
37.5%-45%



Incentive Plan Measures


For 2019, the Compensation Committee will determine the Corporate performance
goal(s) in conformity with the Governing Plan. A significant portion of all
participants’ incentive will be based on our overall corporate performance. This
approach supports our desire to foster a collaborative team-oriented culture
among our senior leadership team. The Compensation Committee, at its sole
discretion, may determine to exclude from actual 2019 performance results, items
that are considered non-recurring in nature, and not suitable for consideration
in measuring financial performance. In addition to corporate performance,
individual/division performance goals will also be considered. By considering
multiple performance goals and perspectives, our Plan supports our goal to
provide a balanced and reasonable approach to risk management.










--------------------------------------------------------------------------------




Below is a summary of the weighting of awards based on Corporate and
Individual/Division Goals:


Role
Corporate Performance
Individual/Division Performance
Pres./CEO
0% - 100%
0% - 100%
EVP
0% - 100%
0% - 100%
SVP (Individual percentages to be determined by the CEO)
0% - 100%
0% - 100%



Goal Setting


The Corporate Performance goal(s) will be recommended by the Compensation
Committee as part of the Board’s annual business planning process, and approved
by the Board of Directors. The Compensation Committee will approve the
performance range and weights associated with the Corporate Performance goals.


The Compensation Committee, at its discretion, may define goals that have a
defined threshold, target and stretch performance and payout range. The
relationship between performance goals and payout ranges will be determined by
the Compensation Committee. Once threshold performance is achieved, the award
will increase incrementally. Actual payouts between threshold, target, and
stretch will be prorated between levels to reward incremental performance


Individual/Division goals will be developed and recommended by management and
approved by the Compensation Committee at the beginning of the year. As it
relates to Risk Management Officers, the respective Board committee will develop
and approve individual/division goals at the beginning of the year. Generally,
Individual goals should be limited to no more than three goals that reflect
critical financial and strategic goals. Each individual goal is at a target
payout. However, where possible, individual goals should also define a threshold
and stretch level which will correspond to the appropriate payout in the table
immediately above. Such goals will help clarify potential pay-performance
relationship. In recognition that some individual goals may not be quantitative,
the Compensation Committee and the respective Board Committees as it relates to
Risk Management Officers, retains the discretion to determine payouts in a
manner that appropriately reflects performance.


Award Payouts and Discretion of the Compensation Committee


Payouts relative to the target will be recommended by management (except for the
CEO), certified and approved by the Compensation Committee and the respective
Board Committees as it relates to Risk Management Officers, and ratified by the
Board of Directors. In the case of the CEO, the payout will be determined by the
Compensation Committee and ratified by the Board of Directors.


Payouts will be made in cash within a reasonable time period after the Company’s
independent registered public accounting firm has made its final report to the
Audit Committee on the Company’s 2019 consolidated financial statements.
Generally, payouts will occur within two and a half months following the close
of the fiscal year. Awards are calculated based on actual performance relative
to target. Payouts will be based on percentage of a participant’s base salary in
effect as of the last business day of the performance period. This will allow
for ease of calculation of incentives to reflect participants who work a partial
year or part time hours.


All award payouts under the Plan are subject to the discretion of the
Compensation Committee and the respective Board Committees as it relates to Risk
Management Officers. In determining an award level




--------------------------------------------------------------------------------




(both corporate awards and individual awards) consideration may be given to the
overall performance of the Company and each individual’s performance and may
include, but are not limited to, consideration of audit and regulatory findings,
internal control assessments and the amount and direction of risk being assumed
by the Company. The Compensation Committee may, at its sole discretion, consider
the effect of “passed” audit adjustments proposed by the Company’s independent
registered public accounting firm in determining the achievement of the
Corporate or Individual goals established under the Plan.


PLAN TERMS AND CONDITIONS
Plan Authorization
The Plan is authorized by the Board of Directors of the Company and administered
by the Compensation Committee.
Program Changes or Discontinuance
The Company has developed this Plan based on current objectives and business
conditions. The Plan was developed based on existing business, market and
economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
the Company may add to, amend, modify, or discontinue any of the terms or
conditions of the Plan at any time.
Compensation Committee Discretion
The Compensation Committee may, at its sole discretion, waive, change, or amend
the Plan as it deems appropriate.
The Committee and the respective Board Committees, as it relates to Risk
Management Officers may, at its or their sole discretion, increase or decrease
an award based upon its consideration of a Plan participant’s performance or
achievements.
Termination of Employment
If a Plan participant leaves or is terminated by the Company before awards are
paid, no incentive award will be paid. Participants must be an active employee
of the Company on the date the incentive is paid to receive an award. (See
exceptions for death and disability below.)
Disability or Death
If a participant is disabled by an accident or illness, his/her bonus award for
the Plan period will be prorated so that the award is based on the period of
active employment only (i.e. the award will be reduced by the period of time of
disability).
In the event of death, the Company will pay to the participant’s estate the pro
rata portion of the award that had been earned by the participant as of the date
of death.
No award will be earned on a pro-rata basis for disability or death if such an
event occurs within six months from the beginning of the Plan year.
Payments made in the event of death or disability will be made at the same time
payment is made to active employees under the Plan.






--------------------------------------------------------------------------------




Ethics and Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Company’s interpretation expressed by the Compensation
Committee will be final and binding.
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the Plan to which the employee would otherwise be entitled will be
revoked.
Recoupment of Awards


Participants of this Plan agree that the Company has the right to recoup or
“clawback” awards paid under this Plan if the Compensation Committee concludes
that such awards were based on information that was later found to be materially
incorrect, including awards that were determined, in whole or in part, on
financial statement information that is subsequently restated. This includes any
error that is material to previously-issued financial statements that results in
notification that they cannot be relied upon. Additionally, if the Committee
determines, upon review of the facts and circumstances, that an executive
officer conducted his or herself in violation of the terms of the executive
officer’s Employment Agreement, the Committee may determine that incentive
compensation awards may or may not be revoked. Participants of the Plan agree
that such recoupment would be made in accordance with prevailing laws and
regulations. The Company also has the right to revise its clawback requirements,
or policies subject to this Plan, if changes in laws and regulations require (or
permit) the Company to do so.


Miscellaneous
The Plan will not be deemed to give any participant the right to be retained in
the employ of the Company nor will the Plan interfere with the right of the
Company to discharge any participant at any time.
The Compensation Committee will determine on at least an annual basis, those
employees of the Company and its consolidated subsidiaries that will be eligible
to participate in the Plan.
In the absence of an authorized, written employment contract, the relationship
between employees and the Company is one of at-will employment. The Plan does
not alter the relationship. The Plan will not supersede any specific employment
contract obligations the Company may have with a Plan participant.
This Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with applicable
governmental laws and regulations.
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not, in any way, be affected or impaired
thereby.


* * * * *




